—Order and judgment (one paper), Supreme Court, New York County (Salvador Collazo, J.), entered April 24, 1997, which granted petitioner judgment creditor’s application for respondent garnishee’s turnover of a stock certificate reflecting the judgment debtor’s interest in a certain corporation, unanimously modified, on the law, to direct turnover of the certificate to the sheriff, and otherwise affirmed, without costs.
Under the circumstances presented here, the IAS Court properly directed respondent to turn over a stock certificate reflecting whatever interest the judgment debtor had in the named corporation. We modify only to the extent of directing that the stock certificate be turned over to the sheriff (CPLR 5225 [b]). Concur—Rosenberger, J. P., Nardelli, Andrias and Colabella, JJ.